DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/7/2020 have been fully considered but they are not persuasive. The arguments do not apply to the current rejection of the claims as a new interpretation of the Wallis patent is being used to reject the claims, and thus the arguments relate to structure used in the previous rejection which is no longer being used in this rejection, and likewise, the Zhou patent is no longer being used in the current rejection. Regarding the amendments to address the 112 in claim 1, it remains not understood how the hinges can be constantly at equal distance from the base frame and from the upper frame, as discussed below this does not appear to be shown in the drawings, the hinges appear to be different distances from the base frame and from the upper frame in the folded configuration.  

Claim Rejections - 35 USC § 112
Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not understood how “wherein said hinges are constantly at equal distance from the base frame and from the upper frame”. In Figure 2, in the collapsed position, the top hinges of the bars 12 and 13 do not appear to be equally distant from the base and upper frame, rather they appear closer to the upper frame. 

Regarding claim 11, it is not clear what “avoiding any manual action for locking the bunk bed into either a locked or unlocked position” means. If the lock is locked, then it is unclear how it could be unlocked without any manual action unless it is electronic, and otherwise, it is unclear how it would lock anything if no action is needed to unlock it and move the bed. For purposes of examination it will be assumed this phrase meant -- avoiding any manual action for locking the bunk bed--.
Regarding claim 12, “said each of further bars of the first four-bar linkage is consisting of two parallel bars” is not understood, as each bar appears to comprise 12, or 13 as well as the diagonal bars 24, not just the two diagonal bars. For purposes of examination it will be assumed this meant –said each of further bars of the first four-bar linkage is further comprising…--
Further regarding claim 12, it is unclear in the phrase “the opposite side of frame of second four-bar linkage” what the “frame” is referring to. For purposes of examination it will be assumed this means upper frame. 
Further regarding claim 12, in the phrase “said two parallel bars are also hinged to both sides of bar parallel to base frame”, it is not understood to which bar or link “bar” is referring. Also, this phrase is repeated twice in claim 12 and is redundant. 

Claim Objections
Claims 1-12 are objected to because of the following informalities.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 12 is/are rejected under 35 U.S.C. 102(A)(2) as being taught by Wallis (US Patent Application Publication 20170143130).
Regarding claim 1, Wallis teaches a system for convertible bunk beds, comprising: - a stationary base frame (Figure 9; 32); - an upper frame (Figure 8; 30) of such dimensions that it can house a first mattress, movable between a first position in which the same is lowered and the system is in sofa configuration  (Figure 7; as shown) and a second position, substantially on the vertical of said first position, in which said upper frame  is lifted and the system is in bunk bed configuration (Figure 11; as shown); - a third frame (Figure 11; at 90) of such dimensions that it can house a second mattress, constrained so that it is comprised between said base frame and said upper frame, wherein a constraint of said upper frame to said base frame occurs by means of a kinematics with double four-bar linkage which allows to move said upper frame herein said kinematics with double four-bar linkage comprises:-a first four-bar linkage made up of the base frame (Figure 8, 32, front longitudinal long horizontal bar (shown above where 58 is marked in Figure 7 and/or above the ladder in Figure 8)), a horizontal bar (Figure 8; at 62 front horizontal bar) constantly parallel to said base frame and hinged to two further bars (Figure 10; 50, left and right, (Paragraph 67 says these may be replaced by rack and pinions, in which case the rack would be the bar) which are constrained to remain parallel so that they form the other sides of the four-bar linkage;  a second four-bar linkage made up of two parallel bars (Figure 11; 42, left and right sides of mattress/couch (i.e. by 30 and by 32 in Figure 8))connected by way of hinges to said further bars (50, left and right) of the first four- bar linkage and connected to said upper frame; wherein said hinges (Figure 11; at 72) are constantly at equal distance from the base frame and from the upper frame (Figures 9-11, as shown) and wherein a correspondence between the positions of both four-bar linkages is such that the bars of the second four-bar linkage are in vertical position when also the bars of the first four-bar linkage are in vertical position ((Figure 11; each side of the bed is raised and lowered together meaning the bars are in the same positions).1  
Regarding claim 2, Wallis teaches a bar (Figure 11; 28, (left and right side)), consisting of two parallel bars, having one end hinged to a side of base frame (Figure 11; bottom of 28) the other a hinged to the opposite side of base frame (Figure 11; bottom of 28 of the back 28 which is not shown) and wherein said opposite ends of said parallel bars are hinged 
Regarding claim 12, Wallis teaches said each of further bars (Figure 10; 50) of the first four-bar linkage is consisting of two parallel bars (Figure 11; 46 left and right), each of one bar having one end hinged to a side of base frame (Figure 11; 46 is hinged at the bottom to the base frame) the other end hinged to the opposite side of frame of second four-bar linkage (Figure 11; top of 46), and the other of said two parallel bars (Figure 11; the 46 on the opposite side of the bed which is not shown but positioned the same as the pictured 46) each of one having one end hinged to a side of base frame the other hinged to the side of frame of second four-bar linkage; and wherein said two parallel bars are also hinged to both sides of bar parallel to base frame (Figure 11; the horizontal bar where 74 is attached); and wherein said two parallel bars are also hinged to both sides of bar parallel to base frame.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallis (US Patent Application Publication 20170143130) in view of Chen (US Patent 7980519).
Regarding claim 7, Wallis does not teach an automatic locking device (4) integrally mounted to each bar (23) of the second four-bar linkage, configured to prevent the respective rotation of the bars of said two four-bar linkages when the system is in bunk bed configuration-, to cause the closing of the bed into an unwanted sofa bed configuration. Chen teaches an automatic locking device (Figure 3, as shown)) integrally mounted to each bar of the second four-bar linkage (Figure 3, when applied to the bars of Wallis this would be the case), configured to prevent the respective rotation of the bars of said two four-bar linkages when the system is in bunk bed configuration, to cause the closing of the bed into an unwanted sofa bed configuration.  It would have been obvious to one of ordinary skill in the art to modify the bars of Wallis to include the locking system of Chen in order to ensure the bars are securely locked in position when in use.
Regarding claim 8, Chen teaches said each of automatic locking system (4) comprises: an outer body (Figure 4; as shown) configured to be integrally mounted to a bar of said second four-bar linkage; at least a tooth (Figure 4; 3) having an oblique stop surface, slidingly constrained inside said outer body between a first locked position in which said at least one tooth projects with respect to said outer body (Figure 4) and a second unlocked position in which said at least one tooth is completely contained inside the same outer body (Figure 3);3 - a cap (Figure 3; 2) of such shape that it covers the outer body and constrained by means of pins (Figure 2; at 23 and Figure 3; at 20) to a locking position to allow said at least one sliding tooth to project outside outer body (Figure 4); wherein said cap can be vertically moved upward to an unlocking position to allow at least one sliding tooth to be retracted (Figure 3); - a helical spring (Figure 3; 4) mounted so that it-is compressed and pushes outwards said at least one sliding tooth (Figure 4; as shown) to a locking position; and wherein said helical spring is uncompressed and pulls inward said at least one sliding tooth to an unlocking position (Figure 3; as shown); and configured so that when each of said each locking system is mounted on a bar of said second four-bar linkage and the convertible sofa-bed is in bunk bed configuration, said at least one tooth engages in a suitable opening (Figure 4; opening that 3 is in on 7) provided on the respective bar of said first four-bar linkage, thus preventing the respective rotation of the bars of the two four-bar linkages- thus avoiding accidental closing to a sofa bed configuration. It 
Regarding claim 9, Chen teaches said each automatic locking device, after the sofa-bed is closed, the cap abuts an abutting element (Figure 1; 6), mounted on one end of bar (Figure 1; 6 is mounted on the bar through outer body 12), so that said automatic locking device takes the stable, locked position with projecting said at least one teeth outwards to engage in a suitable opening of said profiles (Figure 4), said teeth pushed by the thrust of the spring (Figure 4; 4), thus achieving a sofa-bed locked condition. It would have been obvious to one of ordinary skill in the art to modify the bars of Wallis to include the locking system of Chen in order to ensure the bars are securely locked in position when in use.
Regarding claim 10, Chen teaches said pins (Figure 3; 3) slide inside respective slots (Figure 3; the slots which 3 is shown projecting through at 71) provided on the outer body, thus allowing the cap to vertically translate integrally into a lock position. It would have been obvious to one of ordinary skill in the art to modify the bars of Wallis to include the locking system of Chen in order to ensure the bars are securely locked in position when in use.
Regarding claim 11, said at least one teeth (Figure 3; 3) has an oblique stopping surface (Figure 3; the edges of 3 by 3a are oblique) which makes it possible when4 profile of the first four-bar linkage, is in contact with the teeth compresses the spring which pushes the at least one tooth outwards to engage inside the suitable opening of said profiles (Figure 4; as shown), avoiding any manual action for locking the bunk bed into either a locked or unlocked position.



Allowable Subject Matter
s 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MORGAN J MCCLURE/Examiner, Art Unit 3673    
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        4/12/2021